Marshall, Justice.
Appellant was convicted of murder in the Superior Court of Clarke County and was sentenced to life imprisonment. After the appeal was filed in this court, appellant’s appointed counsel filed a request for permission to withdraw from the case.
In Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we held that appointed counsel may withdraw from a case on appeal only upon compliance with the rules set out in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966). See also Hill v. State, 238 Ga. 564 (233 SE2d 796) (1977). We find that all of the Anders requirements have been met.
*532Decided April 17, 1979.
C. P. Brackett, Jr., Robert D. Peckham, Jack H. Affleck, Jr., for appellant.
Harry N. Gordon, District Attorney, Arthur K. Bolton, Attorney General, for appellee.
As required by our decision in Bethay, we have fully examined the record and transcript to determine whether, in fact, the appeal is frivolous. We find that it is. Accordingly, counsel is granted permission to withdraw and the appeal is dismissed.

Appeal dismissed.


All the Justices concur.